DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2020 has been entered.
 
Applicant’s reply regarding Application No. 14/067891 filed 2 December 2020 has been fully considered. Claim(s) 1, 12 have been amended. Claims 1, 3-7, 9-12 are currently being examined. In response to the amendments, the objections to the claims are withdrawn. In response to the amendments, the rejections under 35 USC 112(a) and (b) are withdrawn. In response to the amendments, the rejections under 35 USC 103 are maintained. 
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9-11 are rejected under 35 U.S.C. 103 as obvious over Noguchi (EP 0792741 A1, already made of record) further in view of Forloni et al. (US 20110039098, already made of record), Kravitz et al. (US 20070254160, already made of record), Knoerzer et al. (US 20100221560, already made of record), and Yializis (US 6106627, already made of record).
Regarding claim 1, Noguchi discloses an inflatable bag body, such as a balloon, that can be made to float in the air, i.e. be lighter than air (Noguchi Col 1 Lines 13-18, Col 4 Lines 44-48). Noguchi discloses the bag body is made from a multilayered film comprising, in order, a first polyolefin resin layer 13, anchor coating layer 12, base film layer 11, deposited metal layer 14 which may be formed from evaporated aluminum, and second polyolefin resin layer 17 (Noguchi Col 4 Lines 21-43). Noguchi discloses the first polyolefin resin layer 13 is heated and pressed to connect (Noguchi Col 2 Lines 41-43, Col 4 Lines 41-43), i.e. is heat sealing. Noguchi discloses the (outer) second polyolefin resin layer 17 is non-conductive and restrains conductivity for the bag body (Noguchi Col 5 Lines 12-15). Noguchi discloses the base film 11 may comprise materials such as nylon, ethylene vinyl alcohol copolymer, PET (polyester), polypropylene (polyolefin), and the like (Noguchi Col 3 Lines 50-55). Noguchi discloses one or more anchor coating layers, i.e. adhesive layers, including anchor coating layer 12 (second adhesive layer) between the heat sealing polyolefin layer 13 and the base film 11 (Noguchi Cols 3-4 Lines 55-13). Noguchi discloses the balloon functions as a balloon with cracks in the metal layer (Noguchi Cols 4-5 Lines 58-11), i.e. has gas barrier functionality.
Noguchi does not explicitly disclose the base film may be a multilayer including gas barrier core, adhesive layer, and outer polyolefin layer.
Forloni discloses a multilayer gas-barrier film comprising (a) a layer sequence A/B/C (set) of polymeric B layers of EVOH or (co)polyamide having maximum oxygen transmission rate (gas barrier layers), separated by other polymeric A, C, layers (adhesive layers and/or additional gas barrier layers), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas-barrier film of Forloni as the first polyolefin layer, anchor coating layer, and base layer in the balloon of Noguchi, in order to gain the benefit of improved gas-barrier properties and mechanical properties (Forloni Para 10). The gas barrier layers of Forloni are disclosed as being usable for keeping gas inside modified atmosphere packaging (Forloni Para 100), and Kravitz further teaches that gas barriers usable for keeping gas inside modified atmosphere packaging are also effective for helium (i.e. lighter-than-air) balloons (Kravitz Para 4), i.e. will act to prevent ingress and egress of lighter than air gases. Noguchi in view of Forloni and Kravitz discloses a tie layer (adhesive layer) between layers (c) and (a) (corresponding to a first adhesive layer) (Forloni Paras 21, 84), giving a resulting structure of 13(b)/12(tie)/11(a/tie/c)/14/17.
Noguchi in view of Forloni and Kravitz does not explicitly disclose the polyester in layer (a) may be biodegradable.
Knoerzer discloses bio-based film layers of PLA may be used in multilayer films that also contain nylon and EVOH (Knoerzer Paras 11, 17, 18). Knoerzer discloses PLA performs similarly to PET and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose biodegradable PLA as the polyester in the microlayer sequence (a) of Noguchi in view of Forloni and Kravitz in order to gain the benefits of using a renewable material and excellent clarity as taught by Knoerzer (Knoerzer Paras 10, 20).
Noguchi in view of Forloni, Kravitz, and Knoerzer does not disclose patterning the aluminum deposited metal layer.
Yializis discloses liquid print masking using oil to form patterned aluminum vapor deposits on a polymeric films and multilayers (Yializis Cols 6-7 Lines 64-2, Col 7 Lines 28-33, 65-67, Col 8 Lines 53-58). Yializis discloses the deposited aluminum is conductive (continuous) within the pattern (island) while portions of the metal film that are clear (not deposited) are insulating (Yializis Col 7 Lines 37-47), that is, the metal patterns are electrically isolated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oil masked patterning of aluminum taught by Yializis in forming the aluminum layer of Noguchi in view of Forloni, Kravitz, and Knoerzer in order to gain the benefits of improved breakdown strength and/or providing an aesthetic window effect as taught by Yializis (Yializis Col 8 Lines 53-58). 
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding claims 3, 4, Forloni discloses alternating B layers of EVOH and A/C layers of (co)polyamides that are nylon (Forloni Paras 17, 47-55, 58), thus causing at least one EVOH layer to be sandwiched between two nylon layers and those nylon layers in turn to be sandwiched by EVOH layers.

Regarding claim 5, Forloni discloses multiple B layers of EVOH with at least interposed A layers (adhesive) (Forloni Para 17).

Regarding claim 6, Forloni discloses the film described above. Forloni discloses the microlayer sequence (a) of alternating layers may be alternating A/B layers (when C layer is nil) wherein the microlayers may have a thickness as low as about 0.01 microns (Forloni Paras 17, 58, 60), such microlayer thickness being equivalent to 10 nm thus forming a nano-layer structure.

Regarding claim 7, Forloni discloses layer B may be EVOH and layer A may be polyamides (nylons) such as those with high barrier properties (Forloni Paras 17, 50, 56).

Regarding claim 9, Forloni discloses different thicknesses for layers (b) and layer (c) (Forloni Paras 75, 83) thus making the microlayer sequence (a) off-center. Alternatively, Forloni discloses the film may comprise additional layers without regard to symmetry (Forloni Para 85).

Regarding claim 10, Forloni discloses outer polyolefin layer (c) may comprise blends of modified (functionalized) polyolefins (Forloni Paras 64-68, 78, 79).



Claim 12 is rejected under 35 U.S.C. 103 as obvious over Noguchi (EP 0792741 A1, already made of record) and further in view of Borchardt et al. (US 20100287801, already made of record), which incorporates by reference Chicarella et al. (US 20090022919, already made of record), and further in view of Shepard (US 6068933, already made of record) and Yializis (US 6106627, already made of record).
Regarding claim 12, Noguchi discloses an inflatable bag body, such as a balloon, that can be made to float in the air, i.e. be lighter than air (Noguchi Col 1 Lines 13-18, Col 4 Lines 44-48). Noguchi discloses the bag body is made from a multilayered film comprising, in order, a first polyolefin resin layer 13, anchor coating layer 12, base film layer 11, deposited metal layer 14 which may be formed from evaporated aluminum, and second polyolefin resin layer 17 (Noguchi Col 4 Lines 21-43). Noguchi discloses the first polyolefin resin layer 13 is heated and pressed to connect (Noguchi Col 2 Lines 41-43, Col 4 Lines 41-43), i.e. is heat sealing. Noguchi discloses the (outer) second polyolefin resin layer 17 is non-conductive and restrains conductivity for the bag body (Noguchi Col 5 Lines 12-15). Noguchi discloses the base film 11 may comprise materials such as nylon, ethylene vinyl alcohol copolymer, PET (polyester), polypropylene (polyolefin), and the like (Noguchi Col 3 Lines 50-55). Noguchi discloses one or more anchor coating layers, i.e. adhesive layers, including anchor coating layer 12 (second adhesive layer) between the heat sealing polyolefin layer 13 and the base film 11 (Noguchi Cols 3-4 Lines 55-13). Noguchi discloses the balloon functions as a balloon with cracks in the metal layer (Noguchi Cols 4-5 Lines 58-11), i.e. has gas barrier functionality.

Borchardt discloses a lighter-than-air aerostat, such as a balloon, comprising a barrier film that limits gas transmission, i.e. a gas barrier (Borchardt Para 15). Borchardt discloses performance of the aerostat is tested by how long it remains fully inflated with helium (Borchardt Paras 30, 52). Borchardt discloses the barrier film may be a multilayer polymer film and/or multiple polymeric barrier films may be used, based on polyamide, polyester and/or polyolefins (Borchardt Paras 16, 23), such as nylon, biodegradable biopolymer PLA, and other biodegradable polymers such as copolymers of polyvinyl alcohol (Borchardt Paras 17, 26-29). Borchardt specifically discloses a barrier film layer may be HDPE (Borchardt Para 24) which may be subsequently coated with a metal or ceramic (Borchardt Para 25) and that each barrier film may comprise a desired aesthetic design (decorating surface) (Borchardt Para 48). Borchardt discloses example barrier film structure including a core and skin layer and are further taught by Chicarella (Borchardt Paras 15, 16), which teaches that laminations may include plural adhesive layers such as primer and/or anchor layers (Chicarella Para 48) including an adhesion-enhancing treatment prior to inorganic coatings such as aluminum deposition (Chicarella Paras 53, 56, 105), such surface treatments including flame treatment (Chicarella Para 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas-barrier film of Borchardt, such film including bio-degradable layers, plural adhesive layers, and decorating surface, as the base film in the balloon of Noguchi, in order to gain the benefit of desired barrier properties including low oxygen gas transmission rate and maintaining helium inflation as taught by Borchardt (Borchardt Paras 15, 16, 23, 26, 30, 48, 52), i.e. preventing egress of lighter-than-air gases. Borchardt discloses barrier films may include a layer of biodegradable biopolymer PLA (Borchardt Paras 23, 26, 29) and does not require additional components in such a layer, i.e. it may be up to 100% PLA.

Shepard discloses ethylene vinyl alcohol copolymers (EVOH) are typical oxygen (gas) barrier layers and are typically sandwiched between two layers of nylon to aid processing and protect the EVOH layer (Shepard Col.1, lines 51-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a nylon/EVOH/nylon barrier film as a gas barrier layer of Noguchi in view of Borchardt, in order to gain the benefit of high barrier properties while protecting the EVOH layer as taught by Shepard (Shepard Col.1, lines 51-65).
Noguchi in view of Borchardt and Shepard discloses partial metallization (Chicarella Para 31) but does not explicitly disclose patterning the aluminum deposited metal layer.
Yializis discloses liquid print masking using oil to form patterned aluminum vapor deposits on a polymeric films and multilayers (Yializis Cols 6-7 Lines 64-2, Col 7 Lines 28-33, 65-67, Col 8 Lines 53-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oil masked patterning of aluminum taught by Yializis in forming the aluminum layer of Noguchi in view of Borchardt and Shepard in order to gain the benefits of improved breakdown strength and/or providing an aesthetic window effect as taught by Yializis (Yializis Col 8 Lines 53-58).
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant’s arguments filed 2 December 2020 have been fully considered, but they are not persuasive.

On pages 7-8 of the response, with regard to the amendment of claim 1, it is noted that Yializis teaches the deposited aluminum is conductive (continuous) within the pattern (island) while portions of the metal film that are clear (not deposited) are insulating (Yializis Col 7 Lines 37-47), that is, the metal patterns are electrically isolated.

	On pages 8-10 of the response, applicant argues that Noguchi in view of Borchardt, whether alone or further in view of additional references teaches a metal or ceramic decorating surface in contrast to the presently claimed “decorating surface comprising a resin material”. However, as set forth above Borchardt explicitly discloses multilayer gas-barrier films comprising resin materials (Borchardt Paras 23-25) and the decorating layer(s) are not particularly limited (Borchardt Paras 31, 48). Furthermore, given the open language of the claims “a decorating surface comprising a resin material” any additional components are not excluded.
	It is additionally noted that the rejection of claim 12 is in view of Noguchi, Borchardt as evidenced by Chicarella, Shepard and Yializis. Forloni, Kravitz, and Knoerzer are not relied on regarding claim 12.


A skilled artisan may arrive at a claimed composition, thus rendering it obvious, for reasons other than those contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“[T]he law does not require that the references be combined for the reasons contemplated by the inventor.”).
In the present situation, protection of the already-patterned metal layer by deposition of the resin layer of Noguchi functions in the same way as deposition over a damaged metal deposited layer.

On pages 10-11 of the response, applicant argues that the rejections of record do not include an adequate reasoned explanation of the motivation to combine Yializis with the other art of record. However, the motivation to combine is set forth in the rejection of record and comes from the reference itself. As set forth in the office action and repeated in the response, patterning the aluminum layer of Noguchi according to the teachings of Yializis gives “the benefits of improved breakdown strength and/or providing an aesthetic window effect as taught by Yializis (Yializis Col 8 Lines 53-58). Improving the breakdown strength is in line with the aims of Noguchi which desires to “restrain electrical conductivity of the inflatable bag body” (Noguchi Col 2 Lines 15-18). Likewise, the aesthetic window effect is line with the ordinary design choices that apply to Noguchi, which is directed to conventional uses including advertising balloons (Noguchi Col 1 Lines 6-18).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787